Citation Nr: 1541285	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-07 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating (evaluation) in excess of 20 percent for
lumbar spine degenerative disc disease (DDD) with L5 S1 degenerative joint
disease (DJD) (lumbar spine disability).


REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
January 2009 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in St. Petersburg, Florida which granted service connection for a lumbar spine disability and right lower radiculopathy.

In a February 2011 decision the Board denied increased initial ratings for the
service-connected lumbar spine disability and the service connected right lower
radiculopathy.  The Veteran appealed that decision to the United States Court of
Appeals for Veterans Claims (Court).  In a March 2012 Memorandum Decision the
Court granted a Remand for action consistent with this decision.  The Board
remanded the case to the RO for further development, and in a June 2013 rating
decision, the RO granted service connection for left lower radiculopathy and
assigned an initial 10 percent rating effective February 14, 2013.  

In March 2014, the appeal was decided by the Board, and the Veteran appealed that decision to the Court.  A Joint Motion for Partial Remand (JMR) was filed by the parties with the Court in May 2015 and was granted by the Court later that same month.  The lumbar spine rating issue was remanded to the Board for actions consistent with the JMR.  The decisions regarding the right and left lower extremity radiculopathy were left undisturbed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The JMR indicated that the February 2013 VA examination upon which the Board relied in the March 2014 decision was inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2013 VA examiner documented the Veteran's flare-ups as he described them at the examination and indicated that the loss of function could not be determined without resorting to mere speculation.  However, the examiner did not provide a rationale for that conclusion.  Thus, the opinion was deemed inadequate under Jones v. Shinseki, 23 Vet.App. 382 (2010) by the parties. 

However, there is no need for a remand to address this inadequacy as the Veteran was afforded another examination to assess the severity of his service-connected lumbar spine disability in July 2015, and in the examination report, the examiner indicated that the impact of flare-ups could not be determined, but provided an explanation for that conclusion.  Nevertheless, the appeal must still be remanded because a supplemental statement of the case must be issued in light of this additional relevant evidence developed by the AOJ. 

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal, including a review of all evidence received since the AOJ's last adjudication of the claims.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




